DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4MITSUYA FUJIMOTO (US 6012301, hereinafter FUJIMOTO) and YASUSHI INOUE (JP 2012047393, hereinafter INOUE).
Regarding claim 1, FUJIMOTO (FIG. 2) discloses:
An expansion valve comprising:
a valve main body (30) including:
an inlet passage (32) configured to introduce a high-pressure refrigerant,
a valve chamber (35) configured to communicate with the inlet passage,
an expansion chamber (321) that includes an orifice (32a) configured to reduce a pressure of the refrigerant introduced into the valve chamber, and
an outlet passage (leading from 321) disposed downstream of the expansion chamber (321) and configured to discharge the refrigerant that passes through the expansion chamber;
…
a valve member (32b) configured to open and close the orifice; and
a valve member driving device (37f and 32d) configured to drive the valve member ….
FUJIMOTO (see FIG. 2 illustration below) also teaches expansion chambers (321) that are both concentric and non-concentric (eccentric) with the outlet passages.

    PNG
    media_image1.png
    1164
    813
    media_image1.png
    Greyscale

Regarding claim 1, FUJIMOTO may not explicitly teach: a rectifier disposed in the valve main body and configured to partition the expansion chamber and the outlet passage; or wherein the rectifier includes a hollow convex portion projecting toward the outlet passage and a throttle hole formed at a distal end of the hollow convex portion.
Regarding claim 1, INOUE (FIGS. 1-3) teaches: an expansion valve having a rectifier (100) disposed in a valve main body (30) and configured to partition the expansion chamber and the outlet passage with a throttle hole (110) and wherein the rectifier (100) rectifier (100) includes a hollow convex portion projecting toward the outlet passage and a throttle hole (110) formed at a distal end (see FIG. 3 illustration below) of the hollow convex portion.
    PNG
    media_image2.png
    754
    1431
    media_image2.png
    Greyscale

Both FUJIMOTO and INOUE describe expansion valves.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine FUJIMOTO with the teachings of INOUE to expansion valve features to improve an expansion valve.

Regarding claim 2, FUJIMOTO as modified teaches all the limitations of claim 1. FUJIMOTO as modified may not explicitly teach the limitations of claim 2. INOUE (¶ 17) teaches that the convex portion is tapered (or hollow conical) in shape forming a conical cylinder. CUEMATH.COM evidences that a conical cylinder is a species of the genus cylinder while CYLINDER (2016 and 2021) evidences that in projective geometry, a cylinder is a cone (hollow conical) whose apex is at infinity. Thus, INOUE teaches wherein: the hollow convex portion is cylindrical, and has an outer diameter smaller than an inner diameter of a pipe (measured at a shoulder between 331 and 332) connected to the outlet passage.

Regarding claim 3, FUJIMOTO as modified teaches all the limitations of claim 2. Because the rectifier is between the expansion chamber and the outlet passage, and the hollow convex portion must extend away from the expansion chamber to enlarge the expansion chamber, the hollow convex portion has to extend toward and/or into the pipe (bounded by 332). The combination of FUJIMOTO and INOUE therefore teaches:
wherein: at least a portion of the hollow convex portion is disposed inside the pipe.

Regarding claim 4, FUJIMOTO as modified teaches all the limitations of claim 1. INOUE (¶ 17) additionally teaches that rectifier (100) is a metallic material. 
FUJIMOTO as modified may not explicitly teach the .Regarding claim 4, with respect to the product-by-process limitation (wherein: the rectifier is formed by press forming a metallic plate), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, the method of press forming does not impart structure distinct from the prior art. MPEP 2113. Alternatively, it would have been obvious to one of ordinary skill in the art to manufacture the rectifier by press forming.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763